MURNAGHAN, Circuit Judge,
dissenting:
Of late, this Circuit, sitting en banc, has brought a number of plaintiffs’ quests to an end at the summary judgment stage. See, e.g., McCormick v. AT & T Technologies, Inc., 934 F.2d 531 (4th Cir.1991) (en banc) (affirming district court’s dismissal of plaintiff’s claim on summary judgment); Gould v. United States Dep’t of Health & Human Serv., 905 F.2d 738 (4th Cir.1990) (en banc) (same), cert. denied, — U.S. -, 111 S.Ct. 673, 112 L.Ed.2d 666 (1991); Paroline v. Unisys Corp., 900 F.2d 27 (4th Cir.1990) (en banc) (same). But see Rowland v. Patterson, 882 F.2d 97 (4th Cir.1989) (en banc) (reversing district court’s dismissal of plaintiffs’ claims on summary judgment). Perhaps one explanation may be the favorable reception that summary judgment has received from the Supreme Court in recent years. See, e.g., Celotex Corp. v. Catrett, 477 U.S. 317, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986); Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 106 S.Ct. 1348, 89 L.Ed.2d 538. (1986).
But I do not believe that the Supreme Court has moved further to close the gates of the judiciary by encouraging district courts prematurely to stay discovery before discovery has been completed. Indeed, the Court has expressed concern that plaintiffs be given appropriate opportunity to complete discovery. In Anderson, the Court wrote that “the plaintiff must present affirmative evidence ... even where the evidence is likely to be within the possession of the defendant, so long as the plaintiff has had a full opportunity to conduct discovery.” 477 U.S. at 257, 106 S.Ct. at 2514 (emphasis added). In Celotex, the Court emphasized that “[t]he parties had conducted discovery, and no serious claim can be made that respondent was in any sense ‘railroaded’ by a premature motion for summary judgment.” 477 U.S. at 326, 106 S.Ct. at 2554. Indeed, in Matsushita, an antitrust case, the Court noted that the petitioners had “several years of detailed discovery_” 475 U.S. *712at 578, 106 S.Ct. at 1351. Thus the Supreme Court has not altered the position that “in antitrust cases, where ‘the proof is largely in the hands of the alleged conspirators,’ dismissals prior to giving the plaintiff ample opportunity for discovery should be granted very sparingly.’’ Hospital Bldg. Co. v. Trustees of Rex Hosp., 425 U.S. 738, 746, 96 S.Ct. 1848, 1853, 48 L.Ed.2d 338 (1976) (quoting Poller v. Columbia Broadcasting, 368 U.S. 464, 473, 82 S.Ct. 486, 491, 7 L.Ed.2d 458 (1962)); see Huelsman v. Civic Center Corp., 873 F.2d 1171, 1174 (8th Cir.1989); Greensboro Lumber Co. v. Georgia Power Co., 844 F.2d 1538, 1545-46 (11th Cir.1988).1
Yet the majority has thrown out Oksanen’s suit without permitting him a reasonable time to complete discovery. Oksanen filed his complaint in June 1988. The defendants answered in July and in September, 1988 filed motions to dismiss and, in the alternative, for summary judgment. The judge scheduled argument on the motions for November 7, 1988. Oksanen responded to interrogatories and requests for production of documents by two of the defendants. He served requests for interrogatories and depositions on the defendants; however, the defendants did not respond. After the November argument, the judge stayed all discovery and then granted the motion for summary judgment and dismissal.
Both the district court judge and the majority found persuasive the extensive official paper record presented to the court. Few defendants in antitrust cases will have problems flooding the court with voluminous materials supporting the absence of any violations. Harder, however, is the plaintiff’s burden of showing an antitrust violation. But the difficulty of the task does not justify refusing to permit discovery. Like the district court, the majority bases its disposition on the lack of evidence presented by Oksanen of conspiracy among the medical staff.2 I would be surprised indeed if the medical staff would have openly discussed, at any meeting with records available to Oksanen, a plan to conspire against him. Thus, Oksanen, without access to the files or minds of the defendants, obviously could not obtain such evidence in the absence of discovery.
The majority, recognizing Oksanen’s inability to complete discovery, claims that “[wjhen a hospital’s administration initiates a peer review proceeding and maintains control over it, the likelihood that the medical staff made a meaningful and conscious commitment to restrain trade is markedly decreased.” At 707. It continues by explaining that the evidence presented by the defendants support their side of the story, Oksanen “would be hard pressed to foreclose the likelihood that the alleged conspirators acted independently,” and “additional discovery would not diminish the fact that the complaints lodged against Oksanen provided a legitimate basis for the corrective actions taken against him.” At 708. Therefore, it concludes Oksanen had adequate discovery.
That the defendants have a good story and a paper record should not bar a plaintiff from attempting to demonstrate that the defendants’ explanation is a cover for less permissible actions. That Oksanen will be “hard pressed” does not justify the majority’s preventing him from trying. That the complaints present one plausible explanation should not end Oksanen’s effort to establish another. The discovery presumption created by the majority will *713bar all plaintiffs save those who have the “smoking gun” already clutched in their hands. With the courts crowded, it may be tempting to hold that every plaintiff may not deserve the proverbial day in court, but no exceptional circumstances justified staying Oksanen’s discovery. If things are as the majority has prematurely decided, Ok-sanen’s completion of discovery will bring about no different result. But a guess is not as satisfactory as a conclusion reached after full discovery with pertinent facts available to the district judge. The grant of summary judgment may ultimately be shown to be correct, but that should come after adequate opportunity for discovery. There was no such opportunity here.
I,therefore, respectfully dissent.
ERVIN, Chief Judge, PHILLIPS, Circuit Judge, and BUTZNER, Senior Circuit Judge, have joined in this dissent.

. The majority’s cite to Collins v. Associated Pathologists, Ltd., 844 F.2d 473 (7th Cir.), cert. denied, 488 U.S. 852, 109 S.Ct. 137, 102 L.Ed.2d 110 (1988), is inapposite. In Collins, discovery had been completed prior to summary judgment and the court noted that the district judge “painstakingly examined the voluminous discovery material_” Id. at 475.


. For example, in part C, the majority declares that "there is no evidence that the staff attempted to usurp the Board’s power ...” At 706. It adds, "Nor is there any evidence that the staff illicitly agreed to exclude Oksanen from the market or engaged in anticompetitive activity outside the official meeting and hearing process.” Id. And it guesses as to the motivation of two doctors’ refusal to provide on-call coverage for him: "Quite likely, the medical staff members made independent decisions not to provide assistance to Oksanen when they could not expect much cooperation in return.” At 707.